Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 1/24/2022. 
Claims 26-47 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of group II, claims 26-27 in the communication filed on 1/24/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-30, 32-37, 39-44, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US 2016/0080207 A1).

Regarding claim 26, Prakash teaches one or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: perform packet traffic shaping by accessing a quality of service (QoS) parameter, wherein the QoS parameter is shared or exclusive among one or more entities and the QoS parameter comprises one or more of bandwidth limit or a bandwidth guarantee (Prakash [0313] receiving, by the QOS manager, the bandwidth response indicating the bandwidth allocated, allocating percentage shares of the bandwidth allocated to the collection of the individual flows associated with the traffic class based on application priority classifications associated with the individual flows from the collection of individual flows associated with the traffic class, allocating flow shares from the allocated percentage shares to the individual flows from the collection of individual flows associated with the traffic class).
However, Prakash does not explicit teach wherein the QoS parameter is shared or exclusive among one or more entities in a single embodiment;
Prakash teaches QoS parameter is shared or exclusive among one or more entities in a various embodiment and Prakash further teach perform packet traffic shaping by accessing a quality of service (QoS) parameter, wherein the QoS parameter is shared or exclusive among one or more entities and the QoS parameter comprises one or more of bandwidth limit or a bandwidth guarantee (Prakash [0316] managing bandwidth, by a BW manager module, of a collection of flows associated with a server machine by traffic classes by assigning bandwidth limits to the traffic classes. In various embodiments, each of the flows represents an end-to-end connection between a first host and a second host. In further embodiments, the traffic classes include leaf traffic subclasses representing a traffic class at the lowest level of a HBT, [0319])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash for QoS parameter is shared or exclusive among one or more entities
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have the system perform quality management more efficiently (Prakash [0316-0318]).

Regarding claim 27, Prakash teaches the one or more computer-readable storage media of claim 26, wherein the one or more entities comprise one or more of: one or more queues, one or more virtual machines (VMs), or one or more traffic classes (Prakash [0074] includes VMs).

Regarding claim 28, Prakash teaches the one or more computer-readable storage media of claim 26, comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: determine if the QoS parameter is shared or exclusive among the one or more entities (Prakash [0268] determine the allocated flow shares for the flows from each of the priority groups, [0217].if the server is being shared by four VMs, then the user may set the minimum reservation bandwidth and the maximum capacity by configuring the MIN and MAX values).

Regarding claim 29, Prakash teaches the one or more computer-readable storage media of claim 26, comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: determine whether the QoS parameter is associated with multiple QoS entities and set a status of a QoS node to shared in response to a determination that the QoS parameter is associated with multiple QoS entities (Prakash [0268] determine the allocated flow shares for the flows from each of the priority groups, [0217] if the server is being shared by four VMs, then the user may set the minimum reservation bandwidth and the maximum capacity by configuring the MIN and MAX values).

Regarding claim 30, Prakash teaches the one or more computer-readable storage media of claim 26, wherein the QoS parameter comprises a bandwidth limit or a bandwidth guarantee (Prakash [0140] guaranteed bandwidth).

Regarding claim 32, Prakash teaches the one or more computer-readable storage media of claim 26, wherein the perform packet traffic shaping comprises perform packet traffic shaping for at least one network port of a network interface controller (Prakash [0071] NIC card).

Regarding claim 47, Prakash teaches the system of claim 46, comprising the network interface controller coupled to the at least one processor (Prakash [0071][0296] NIC associated with server with processor).

Regarding claim 33-37, 40-44, they do not teach or further define over the limitations in claim 26-30, respectively. Therefore, claim 33-37, 40-44 are rejected for the same reasons as set forth in claim 26-30.

Regarding claim 39, 46, they do not teach or further define over the limitations in claim 32, respectively. Therefore, claim 39, 46 are rejected for the same reasons as set forth in claim 32.

Claims 31, 38, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US 2016/0080207 A1) as applied to claims 26-30, 32-37, 39-44, 46-47 above and further in view of Zheng et al (US 2015/0058861 A1).

Regarding claim 31. Prakash teaches the one or more computer-readable storage media of claim 26, as recite above.
However, Prakash does not explicit teach comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: shape network traffic of a computing device based on a scheduler tree.
Zheng teaches comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: shape network traffic of a computing device based on a scheduler tree (Zheng fig. 1 kernel scheduler with PCPU-1 to PCU-m as schedule object, [0021-0024] scheduling tasks based on scheduler).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash in view of Zheng for comprising a plurality of instructions stored thereon that, in response to being executed, cause at least one processor to: shape network traffic of a computing device based on a scheduler tree.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform quality of service more efficiently (Zheng [0021-0024]).

Regarding claim 38, 45, they do not teach or further define over the limitations in claim 31, respectively. Therefore, claim 39, 46 are rejected for the same reasons as set forth in claim 31.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramakrishnan et al., US 2016/0028647 A1: Management od heterogeneous client device groups.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446